Case 3:18-cv-01323-BJD-MCR Document 24 Filed 12/26/18 Page 1 of 15 PageID 123




                        UNITED STATES DISTRICT COURT
                         MIDDLE DISTRICT OF FLORIDA
                            JACKSONVILLE DIVISION

   EDITH      FUTCH    as  personal
   representative of the Estate of
   GREGORY FUTCH, Deceased,

         Plaintiff,

   v.                                         CASE NO.: 3:18-cv-01323-BDJ-MCR

   MTC MEDICAL, LLC., a Utah
   Corporation and; MANAGEMENT &
   TRAINING CORP., a Delaware
   Corporation; MARTHA FORD L.P.N.;
   PATRICK HARRIS, D.O.; JILLIAN
   BARTOW, L.P.N., KELLY HURST,
   R.N; MICHELLE FISHER, L.P.N.;
   each individually and as employees of
   MTC      MEDICAL,        LLC    AND
   MANAGEMENT & TRAINING CORP.,

         Defendants.

                      ANSWER AND AFFIRMATIVE DEFENSES


         Defendant, JILLIAN BARTOW, L.P.N., (hereinafter “BARTOW”), through

   counsel and in accordance with Fed. R. Civ. Pro. 12(b), hereby submits her

   Answer and Affirmative Defenses in response to Plaintiff’s Complaint, and states:

                            PRELIMINARY STATEMENT

         1.      BARTOW admits that Gregory Futch (“Futch”) was in the custody of

   the Putnam County Jail for a period of time in 2018. BARTOW denies that she

   engaged in unconscionable and callous conduct. BARTOW lacks knowledge or
Case 3:18-cv-01323-BJD-MCR Document 24 Filed 12/26/18 Page 2 of 15 PageID 124




   information sufficient to form a belief about the truth of all other allegations in

   paragraph 1.

                                      JURISDICTION

          2.      BARTOW lacks knowledge or information sufficient to form a belief

   regarding Futch’s status at the Putnam County Jail. All other allegations are

   admitted for jurisdictional purposes only.

          3.      BARTOW denies she engaged in “federal violations” and further

   denies that she was deliberately indifferent.

          4.      BARTOW denies she violated Futch’s constitutional rights.

          5.      Admitted for jurisdictional purposes only.

          6.      BARTOW lacks knowledge or information sufficient to form a belief

   about the truth of the allegations in paragraph 6.

          7.      BARTOW denies Plaintiff is entitled to any damages, costs or fees

   arising from her actions, whether under federal or Florida law, in connection with

   Futch’s incarceration at the Putnam County Jail.

                                             PARTIES

          8.      BARTOW lacks knowledge or information sufficient to form a belief

   about the truth of the allegations in paragraph 8.

          9.      BARTOW lacks knowledge or information sufficient to form a belief

   about the truth of the allegations in paragraph 9.

          10.     BARTOW lacks knowledge or information sufficient to form a belief

   about the truth of the allegations in paragraph 10.



                                        Page 2 of 15
Case 3:18-cv-01323-BJD-MCR Document 24 Filed 12/26/18 Page 3 of 15 PageID 125




         11.    BARTOW lacks knowledge or information sufficient to form a belief

   about the truth of the allegations in paragraph 11.

         12.    BARTOW lacks knowledge or information sufficient to form a belief

   about the truth of the allegations in paragraph 12.

         13.    Admitted regarding BARTOW’s employment status. Otherwise,

   BARTOW lacks knowledge or information sufficient to form a belief about the

   truth of the remaining allegations in paragraph 13.

         14.    BARTOW lacks knowledge or information sufficient to form a belief

   about the truth of the allegations in paragraph 14.

         15.    BARTOW lacks knowledge or information sufficient to form a belief

   about the truth of the allegations in paragraph 15.

         16.    BARTOW lacks knowledge or information sufficient to form a belief

   about the truth of the allegations in paragraph 16.

         17.    BARTOW denies she engaged in wrongful actions, denies her

   actions constituted deliberate indifference to Futch’s medical condition, and

   denies her actions caused Futch’s death.

         18.    BARTOW lacks knowledge or information sufficient to form a belief

   about the truth of the allegations in paragraph 18.

         19.    BARTOW lacks knowledge or information sufficient to form a belief

   about the truth of the allegations in paragraph 19.

         20.    BARTOW lacks knowledge or information sufficient to form a belief

   about the truth of the allegations in paragraph 20.



                                      Page 3 of 15
Case 3:18-cv-01323-BJD-MCR Document 24 Filed 12/26/18 Page 4 of 15 PageID 126




         21.    BARTOW lacks knowledge or information sufficient to form a belief

   about the truth of the allegations in paragraph 21.

         22.    BARTOW lacks knowledge or information sufficient to form a belief

   about the truth of the allegations in paragraph 22.

         23.    BARTOW lacks knowledge or information sufficient to form a belief

   about the truth of the allegations in paragraph 23.

         24.    BARTOW lacks knowledge or information sufficient to form a belief

   about the truth of the allegations in paragraph 24.

         25.    Admitted that on January 31, 2018, BARTOW examined Futch at

   the Putnam County Jail, charted his vital signs, charted her observations, and

   made her supervisor aware.

         26.    BARTOW lacks knowledge or information sufficient to form a belief

   about the truth of the allegations in paragraph 26.

         27.    BARTOW lacks knowledge or information sufficient to form a belief

   about the truth of the allegations in paragraph 27.

         28.    BARTOW lacks knowledge or information sufficient to form a belief

   about the truth of the allegations in paragraph 28.

         29.    BARTOW lacks knowledge or information sufficient to form a belief

   about the truth of the allegations in paragraph 29.

         30.    BARTOW lacks knowledge or information sufficient to form a belief

   about the truth of the allegations in paragraph 30.




                                      Page 4 of 15
Case 3:18-cv-01323-BJD-MCR Document 24 Filed 12/26/18 Page 5 of 15 PageID 127




         31.    BARTOW lacks knowledge or information sufficient to form a belief

   about the truth of the allegations in paragraph 31.

         32.    BARTOW lacks knowledge or information sufficient to form a belief

   about the truth of the allegations in paragraph 32.

         33.    BARTOW lacks knowledge or information sufficient to form a belief

   about the truth of the allegations in paragraph 33.

         34.    BARTOW lacks knowledge or information sufficient to form a belief

   about the truth of the allegations in paragraph 34.

         35.    BARTOW lacks knowledge or information sufficient to form a belief

   about the truth of the allegations in paragraph 35.

         36.    BARTOW lacks knowledge or information sufficient to form a belief

   about the truth of the allegations in paragraph 36.

         37.    BARTOW lacks knowledge or information sufficient to form a belief

   about the truth of the allegations in paragraph 37.

         38.    BARTOW lacks knowledge or information sufficient to form a belief

   about the truth of the allegations in paragraph 38.

         39.    BARTOW lacks knowledge or information sufficient to form a belief

   about the truth of the allegations in paragraph 39.

         40.    BARTOW lacks knowledge or information sufficient to form a belief

   about the truth of the allegations in paragraph 40.

         41.    BARTOW lacks knowledge or information sufficient to form a belief

   about the truth of the allegations in paragraph 41.



                                      Page 5 of 15
Case 3:18-cv-01323-BJD-MCR Document 24 Filed 12/26/18 Page 6 of 15 PageID 128




          42.    Admit that BARTOW was advised by Putnam County Jail

   correctional staff that Futch refused to eat three (3) consecutive meals and

   further admitted that BARTOW was informed that Corporal Grecko will continue

   to report Futch’s intake to medical. BARTOW lacks knowledge or information

   sufficient to form a belief about the truth of the remaining allegations in paragraph

   42.

          43.    Admit that BARTOW examined Futch on February 11, 2018, and

   that BARTOW notified Dr. Harris following the evaluation. The remaining

   allegations in paragraph 43 regarding BARTOW’s alleged actions and/or

   inactions are denied.

          44.    BARTOW lacks knowledge or information sufficient to form a belief

   about the truth of the allegations in paragraph 44, including all subparts.

          45.    BARTOW lacks knowledge or information sufficient to form a belief

   about the truth of Futch’s actions between February 12 and February 15, 2018.

   The remainder of paragraph 45 is denied.

          46.    BARTOW lacks knowledge or information sufficient to form a belief

   about the truth of the allegations in paragraph 46.

          47.    BARTOW lacks knowledge or information sufficient to form a belief

   about the truth of the allegations in paragraph 47.

          48.    BARTOW lacks knowledge or information sufficient to form a belief

   about the truth of the allegations in paragraph 48.




                                      Page 6 of 15
Case 3:18-cv-01323-BJD-MCR Document 24 Filed 12/26/18 Page 7 of 15 PageID 129




          49.    Denied BARTOW failed to provide appropriate care and treatment

   to Futch, denied she “watched Futch starve”, and denied she failed to act

   reasonably in connection with Futch’s care and treatment. BARTOW lacks

   knowledge or information sufficient to form a belief about the truth of the

   remaining allegations in paragraph 49.

          50.    BARTOW lacks knowledge or information sufficient to form a belief

   about the truth of the allegations in paragraph 50.

          51.    BARTOW lacks knowledge or information sufficient to form a belief

   about the truth of the allegations in paragraph 51.

          52.    BARTOW lacks knowledge or information sufficient to form a belief

   about the truth of the allegations in paragraph 52.

          53.    BARTOW lacks knowledge or information sufficient to form a belief

   about the truth of the allegations in paragraph 53.

          54.    Denied.

          55.    BARTOW lacks knowledge or information sufficient to form a belief

   about the truth of the allegations in paragraph 55.

          56.    BARTOW lacks knowledge or information sufficient to form a belief

   about the truth of the allegations in paragraph 56.

          57.    BARTOW lacks knowledge or information sufficient to form a belief

   about the truth of the allegations in paragraph 57.

          58.    BARTOW lacks knowledge or information sufficient to form a belief

   about the truth of the allegations in paragraph 58.



                                      Page 7 of 15
Case 3:18-cv-01323-BJD-MCR Document 24 Filed 12/26/18 Page 8 of 15 PageID 130




          59.     BARTOW lacks knowledge or information sufficient to form a belief

   about the truth of the allegations in paragraph 59.

          60.     BARTOW lacks knowledge or information sufficient to form a belief

   about the truth of the allegations in paragraph 60.

          61.     BARTOW lacks knowledge or information sufficient to form a belief

   about the truth of the allegations in paragraph 61.

          62.     BARTOW lacks knowledge or information sufficient to form a belief

   about the truth of the allegations in paragraph 62.

          63.     BARTOW lacks knowledge or information sufficient to form a belief

   about the truth of the allegations in paragraph 63.

          64.     Denied BARTOW observed or was aware that Futch was vomiting

   constantly and unable to eat or drink. BARTOW lacks knowledge or information

   sufficient to form a belief about the truth of the remaining allegations in paragraph

   64.

          65.      Denied.

    COUNT I: 42 U.S.C. §1983 CLAIM AGAINST DEFENDANTS MTC AND MTC
                                 MEDICAL

          66.     BARTOW reiterates her responses to paragraphs 1 through 65, as

   if fully stated herein.

          67.– 79.           The allegations in Count I (paragraphs 67 – 79) are not

   directed to BARTOW and therefore, no response is required. To the extent

   Plaintiff’s allegations in paragraphs 67 – 79 address or implicate BARTOW, such




                                          Page 8 of 15
Case 3:18-cv-01323-BJD-MCR Document 24 Filed 12/26/18 Page 9 of 15 PageID 131




   allegations are denied. Otherwise, BARTOW lacks knowledge or information

   sufficient to form a belief about the truth of such allegations.

         COUNT 2: 42 U.S.C. § 1983 CLAIM AGAINST DEFENDANT FORD

          80.    Bartow reiterates her responses to paragraphs 1 through 8, 11, 17,

   18, 23, 24, 27 – 38 and 40 - 65, as if fully stated herein.

          81.– 86.       The allegations in Count 2 (paragraphs 81 – 86) are not

   directed to BARTOW and therefore, no response is required. To the extent

   Plaintiff’s allegations in paragraphs 81 – 86 address or implicate BARTOW, such

   allegations are denied. Otherwise, BARTOW lacks knowledge or information

   sufficient to form a belief about the truth of such allegations.

        COUNT 3: 42 U.S.C. § 1983 CLAIM AGAINST DEFENDANT HARRIS

          87.    BARTOW reiterates her responses to paragraphs 1 through 8, 12,

   17, 18, 23 – 65, as if fully stated herein.

          88. – 93.       The allegations in Count 3 (paragraphs 88 – 93) are not

   directed to BARTOW and therefore, no response is required. To the extent

   Plaintiff’s allegations in paragraphs 88 – 93 address or implicate BARTOW, such

   allegations are denied. Otherwise, BARTOW lacks knowledge or information

   sufficient to form a belief about the truth of such allegations.

           COUNT 4: 42 U.S.C. § 1983 CLAIM AGAINST DEFENDANT BARTOW

          94.    BARTOW reiterates her responses to paragraphs 1 through 8, 13,

   17, 18, and 23 through 65, of the Complaint as if fully stated herein.




                                        Page 9 of 15
Case 3:18-cv-01323-BJD-MCR Document 24 Filed 12/26/18 Page 10 of 15 PageID 132




           95.    Admitted regarding BARTOW’s employment status. Admitted that

    BARTOW performed timely and appropriate nursing evaluations of Futch within

    the scope of her LPN license on two (2) occasions during Futch’s incarceration at

    the Putnam County Jail. The remainder of paragraph 95 is denied as phrased.

           96.    Denied BARTOW subjected Futch to the deprivation of rights and

    privileges secured to him under the Eighth and Fourteenth Amendments to the

    United States Constitution.

           97.    Denied.

           98.    Denied.

           99.    Denied BARTOW was deliberately indifferent or that she denied

    Futch’s constitutional rights.

           100.   Denied BARTOW was deliberately indifferent, denied BARTOW

    violated Futch’s constitutional rights, and denied BARTOW’s actions or inactions

    caused or contributed to Futch’s death.

             COUNT 5: 42 U.S.C. § 1983 CLAIM AGAINST DEFENDANT HURST

           101.   Bartow reiterates her responses to paragraphs 1 through 8, 14, 17,

    18, and 23 – 65, as if fully stated herein.

           102. – 107.      The allegations in Count 5 (paragraphs 102 – 107) are not

    directed to BARTOW and therefore, no response is required. To the extent

    Plaintiff’s allegations in paragraphs 102 - 107 address or implicate BARTOW,

    such allegations are denied. Otherwise, BARTOW lacks knowledge or

    information sufficient to form a belief about the truth of such allegations.



                                        Page 10 of 15
Case 3:18-cv-01323-BJD-MCR Document 24 Filed 12/26/18 Page 11 of 15 PageID 133




              COUNT 6: 42 U.S.C. § 1983 CLAIM AGAINST DEFENDANT FISHER

             108.   BARTOW reiterates her responses to paragraphs 1 through 8, 14,

    17, 18, and 23 - 65, as if fully stated herein.

             109. – 114. The allegations in Count 6 (paragraphs 109 – 114) are not

    directed to BARTOW and therefore, no response is required. To the extent

    Plaintiff’s allegations in paragraphs 109 - 114 address or implicate BARTOW,

    such allegations are denied. Otherwise, BARTOW lacks knowledge or

                                   PRAYER FOR RELIEF

             BARTOW denies that Plaintiff is entitled to any of the relief requested in

    the Complaint.

                                     GENERAL DENIAL

             BARTOW generally denies all allegations not specifically admitted herein.

                                DEMAND FOR JURY TRIAL

             BARTOW demands a trial by jury of all issues so triable as a matter of

    right.

                                AFFIRMATIVE DEFENSES

             Having answered the numbered paragraphs of Plaintiff’s Complaint, and

    without conceding that BARTOW bears the burden of proof as to any issue,

    BARTOW asserts the following affirmative defenses:




                                        Page 11 of 15
Case 3:18-cv-01323-BJD-MCR Document 24 Filed 12/26/18 Page 12 of 15 PageID 134




                                  First Affirmative Defense

            Plaintiff’s Complaint fails to state a claim upon which relief may be granted

    and therefore, should be dismissed pursuant to Fed.R.Civ.P. 12(b)(6).

                                Second Affirmative Defense

            Any actions or omissions by BARTOW do not rise to the level of a

    constitutional deprivation and therefore, are not actionable under 42 U.S.C. §

    1983.

                                 Third Affirmative Defense

            Plaintiff’s claims are barred in whole or in part by the doctrine of qualified

    immunity, immunity under Eleventh Amendment, official immunity, discretionary

    act immunity and/or federal law.

                                Fourth Affirmative Defense

            Futch exposed himself to the possibility of injury and/or death by his own

    actions and also failed to mitigate the dangers and his damages. His recovery

    must therefore be diminished or abolished accordingly.

                                  Fifth Affirmative Defense

            BARTOW had no subjective knowledge of risk of serious harm to Futch.

                                 Sixth Affirmative Defense

            BARTOW did not disregard a serious risk of harm to Futch of which she

    had subjective knowledge.




                                        Page 12 of 15
Case 3:18-cv-01323-BJD-MCR Document 24 Filed 12/26/18 Page 13 of 15 PageID 135




                              Seventh Affirmative Defense

           BARTOW did not disregard a serious risk of harm to Futch of which she

    had subjective knowledge by conduct that, in the event it deviated from the

    standard of care, was more than mere negligence.

                               Eighth Affirmative Defense

           The injury and/or death of Futch was the result of actions by third parties

    over whom BARTOW had neither custody nor control.

                               Ninth Affirmative Defense

           Futch’s injury and/or death were the result of pre-existing medical and/or

    mental conditions unrelated to the care and treatment of Futch by BARTOW.

                               Tenth Affirmative Defense

           Futch’s injury and/or death were the result of intervening, superseding,

    and/or independent cause(s), and, therefore, BARTOW is not liable.

                             Eleventh Affirmative Defense

           At all times material, BARTOW acted within the standard of care and

    within the scope of her licensure as a Licensed Practical Nurse within the State

    of Florida.

                              RESERVATION OF RIGHTS

           BARTOW reserves her right to assert any and all additional defenses, as

    may be determined necessary during the course of discovery


           DATED December 26, 2018


                                      Page 13 of 15
Case 3:18-cv-01323-BJD-MCR Document 24 Filed 12/26/18 Page 14 of 15 PageID 136




                                         CARR ALLISON



                                         P. David Brannon  FBN 820636
                                         Email: dbrannon@carrallison.com
                                         Douglas P. Jones  FBN 211125
                                         Email: djones@carrallison.com
                                         305 S. Gadsden Street
                                         Tallahassee, FL 32301
                                         (850) 222-2107; (850) 222-8475 Facsimile

                                         Attorneys for Defendant, Jillian Bartow,
                                         L.P.N.


                              CERTIFICATE OF SERVICE

           I HEREBY CERTIFY that on December 26th, 2018, I electronically filed the
    foregoing with the Clerk of the Court by using the CM/ECF system which will
    send a Notice of Electronic Filing to the following:

    Greg M. Lauer, Esq.                Richard E. Ramsey, Esq.
    Christina M. Currie, Esq.          Wicker Smith O’Hara McCoy & Ford, P.A.
    Lauer & Currie, P.A.               50 N. Laura Street, Suite 2700
    644 S.E. Fifth Avenue              Jacksonville, FL 32202
    Fort Lauderdale, FL 33301-3104     jaxcrtpleadings@wickersmith.com
    greg@law-lc.com                    rramsey@wickersmith.com
    cmc@law-lc.com                     cconnor@wickersmith.com

                                       Attorneys for Defendant,
    Attorneys for Plaintiff            Patrick Harris, D.O.




                                     Page 14 of 15
Case 3:18-cv-01323-BJD-MCR Document 24 Filed 12/26/18 Page 15 of 15 PageID 137




                                     P. David Brannon  FBN 820636
                                     Douglas P. Jones  FBN 211125
                                     CARR ALLISON
                                     305 S. Gadsden Street
                                     Tallahassee, FL 32301
                                     (850) 222-2107; (850) 222-8475 Facsimile
                                     Email: dbrannon@carrallison.com
                                     Email: djones@carrallison.com

                                     Attorneys for Defendant, Jillian Bartow,
                                     L.P.N.




                                Page 15 of 15
